Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II in the reply filed on 4/5/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/5/2022.
The traversal was on the ground of search burden. The examiner disagrees. Search burden is a broad term and includes different classification groups, different field of search as detailed in MPEP 808.02. Moreover, the applicant has classified both of these species as different embodiments. As such, the restriction is still deemed proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and claim 13, it is not clear as to what the term “subwavelength structure” in line 8 and line 9 respectively, is being referred to. For the purpose of examination, it is considered as a structure through which a specific wavelength of light easily passes through.
Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they depend. Claims 2-12, 14-20 are rejected as being dependent upon rejected claims 1 and 13.

Claim 8 recites the limitation "a refractive index" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is being considered as "the refractive index". Proper correction is requested.

Claim 12 recites the limitation "the second side" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is being considered as "a second side". Proper correction is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-2, 6,9,13-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0078359 A1 (“Lenchenkov”) in view of US 2019/0206920 A1 (“Rochus”).

Regarding claim 1, Lenchenkov shows (Fig. 4) an image-sensing device (16, para 28), comprising: 
a substrate (312, para 28); 
a light-sensing element (one of PD1-PD3, para 28) disposed in the substrate; 
a first dielectric layer (310, para 30) disposed on a first side (upper) of the substrate; 
a light-guiding structure (one of LG1-LG3, para 30) disposed in the first dielectric layer; and 
a patterned conductive layer (320, para 33) disposed between the light-sensing element and the light-guiding structure.
Lenchenkov is silent regarding wherein the patterned conductive layer comprises a subwavelength structure.
Rochus shows (Fig. 1) metal patterns (108a-108c, para 61) with openings for selective wavelengths (para 45-46).
Lenchenkov in combination with Rochus teaches the limitation wherein the patterned conductive layer comprises a subwavelength structure.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Rochus, with metal patterns, to the invention of Lenchenkov.
The motivation to do so is that the combination produces the predictable result of selective wavelength for the light detecting element (para 45, Rochus). 

Regarding claim 2, Lenchenkov shows (Fig. 4) Lenchenkov in combination with Rochus teaches the patterned conductive layer comprises a plurality of hollowed-out regions (openings within 320), and the first dielectric layer (310) fills the hollowed-out regions.

Regarding claim 6, Lenchenkov shows (Fig. 4) wherein the material of the patterned conductive layer (320) comprises copper, aluminum, gold, silver, titanium, tungsten, molybdenum, nickel, copper alloy, aluminum alloy, gold alloy, silver alloy, titanium alloy, tungsten alloy, molybdenum alloy, nickel alloy, or a combination thereof (para 33).

Regarding claim 9, Lenchenkov shows (Fig. 4) wherein the patterned conductive layer (320) overlaps the light-guiding structure (one of LG1-LG3) in a normal direction of the substrate (312).

Regarding claim 13, Lenchenkov shows (Fig. 4) an image-sensing system, comprising: 
an image-sensing device (16, para 28), comprising: 
a substrate (312); 
a light-sensing element (one of PD1-PD3) disposed in the substrate; 
a first dielectric layer (310) disposed on a first side (upper) of the substrate; 
a light-guiding structure (one of LG1-LG3) disposed in the first dielectric layer; and 
a patterned conductive layer (320) disposed between the light-sensing element and the light-guiding structure; and 
a light source (352, para 33) disposed on the image-sensing device.
Lenchenkov is silent regarding wherein the patterned conductive layer comprises a subwavelength structure.
Rochus shows (Fig. 1) metal patterns (108a-108c, para 61) with openings for selective wavelengths (para 45-46).
Lenchenkov in combination with Rochus teaches the limitation wherein the patterned conductive layer comprises a subwavelength structure.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Rochus, with metal patterns, to the invention of Lenchenkov.
The motivation to do so is that the combination produces the predictable result of selective wavelength for the light detecting element (para 45, Rochus).  

Regarding claim 14, the prior art as noted in the above rejection of claim 2, discloses the entire claimed invention.

Regarding claim 16, the prior art as noted in the above rejection of claim 9, discloses the entire claimed invention.

2. Claims 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 1 or 13 above, further in view of US 2017/0278826 A1 (“Sugizaki”).

Regarding claim 3, Lenchenkov in combination with Rochus shows the patterned conductive layer comprises a plurality of hollowed-out regions.
Lenchenkov in combination with Rochus does not show the hollowed-out regions comprise air.
Sugizaki shows (Fig. 5) the hollowed-out regions (42) comprise air (para 116).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Lenchenkov in combination with Rochus, including hollowed-out region with air, with the invention of Sugizaki.  
The motivation to do so is that the combination produces appropriate filter to pass a specific frequency of light just by changing the hole diameter (para 116).

3. Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 1, further in view of US 2015/0264287 A1 (“Shimotsusa”).

Regarding claim 4, Lenchenkov in combination with Rochus shows the patterned conductive layer is separated from the light-guiding structure by a first distance.
Lenchenkov in combination with Rochus does not show the first distance is in a range from 0.05 micrometers to 0.5 micrometers.
Shimotsusa shows (Fig. 5) the first distance is below 0.09 micrometers (para 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Shimotsusa to Lenchenkov in combination with Rochus and to optimize the distance between the patterned conductive layer and light-guiding structure. The motivation to do so is that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Shimotsusa teaches the general conditions of the claimed separation and as such the optimization of the claimed distance between the patterned conductive layer and light-guiding structure would have been obvious to one of ordinary skill in the art before the effective filing date. See MPEP 2144.05.

Regarding claim 5, Lenchenkov in combination with Rochus shows the patterned conductive layer is separated from the substrate by a second distance (top of 312 to bottom of 320).
Lenchenkov in combination with Rochus does not show the second distance is in a range from 0.05 micrometers to 0.5 micrometers.
Shimotsusa shows (Fig. 5) the second distance is in a range from 0.08 micrometers to 0.16 micrometers (para 54).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shimotsusa, with second distance, to the invention of Lenchenkov in combination with Rochus.
The motivation to do so is that the combination produces the predictable result of noise suppressed and improved sensitivity light (para 55). 

4. Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 1, further in view of US 2018/0122852 A1 (“Nishimura”).

Regarding claim 7, Lenchenkov in combination with Rochus shows the light-guiding structure.
Lenchenkov in combination with Rochus does not show the light-guiding structure comprises a material having a refractive index greater than 1.5.
Nishimura shows (Fig. 3A) the light-guiding structure (130, para 45) comprises a material having a refractive index greater than 1.5 (SiON, 1.8).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Nishimura, with light-guiding structure, to the invention of Lenchenkov in combination with Rochus.
The motivation to do so is that the combination produces the predictable result of more light passing through the light-guiding structure with higher refractive index than the dielectric with refractive index lower than 1.5 (Lenchenkov, 130, Sio2).

Regarding claim 8, Lenchenkov in combination with Rochus and Nishimura shows wherein the light-guiding structure (Nishimura, 130) comprises the material having a the refractive index in a range from 1.5 to 2.0 (SiON, 1.8, para 45).


4. Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 1, further in view of US 2019/0157319 A1 (“Chiang”).

Regarding claim 12, Lenchenkov in combination with Rochus shows the substrate.
Lenchenkov in combination with Rochus does not show further comprising a second dielectric layer and an interconnect structure, wherein the second dielectric layer is disposed on a second side of the substrate, the second side is opposite the first side, and the interconnect structure is disposed in the second dielectric layer.
Chiang shows (Fig. 5F’) further comprising a second dielectric layer (122) and an interconnect structure (120), wherein the second dielectric layer is disposed on a second side (bottom) of the substrate (102, para 64), the second side is opposite the first side (top), and the interconnect structure is disposed in the second dielectric layer.
Lenchenkov in combination with Rochus and Chiang teaches the whole limitation.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Chiang, with second dielectric, to the invention of Lenchenkov in combination with Rochus.
The motivation to do so is that the selection of an art recognized bottom dielectric is suitable for the intended use of Lenchenkov in combination with Rochus (MPEP §2144.07).  

5. Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 13, further in view of US 2017/0138866 A1 (“Huang”).
 
Regarding claim 17, Lenchenkov in combination with Rochus shows the light source.
Lenchenkov in combination with Rochus does not show wherein the light source comprises a polarized light, an unpolarized light, or a combination thereof.
Huang shows (Fig. 1) wherein the light source comprises a polarized light, an unpolarized light, or a combination thereof (para 21).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Huang, with polarized light, to the invention of Lenchenkov in combination with Rochus.
The motivation to do so is that the combination produces the predictable result of having a light of discrete wavelength suitable for the device of Lenchenkov in combination with Rochus (para 21). 

6. Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenchenkov in view of Rochus as applied to claim 13, further in view of US 2019/0204226 A1 (“Fung”).

Regarding claim 18, Lenchenkov in combination with Rochus shows the image-sensing device and a top surface of the first dielectric layer.
Lenchenkov in combination with Rochus does not show the image-sensing device further comprising a sensing area located on a top surface of the first dielectric layer.
Fung shows (Fig. 1) the image-sensing device further comprising a sensing area (above 214) located on a top surface of the first dielectric layer (218, para 23).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Fung, with sensing area, to the invention of Lenchenkov in combination with Rochus.
The motivation to do so is that the combination produces the predictable result of biological or chemical testing through excitation light (para 25-26).

  Regarding claim 19, Fung shows (Fig. 1) wherein the sensing area accommodates a test object (502, sample, para 25).

Regarding claim 20, Fung shows (Fig. 1) the test object comprising a biological molecule, a chemical molecule, or a combination thereof (para 25).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819